DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“calculation unit…” in claim 1.
“process execution unit…” in claim 1.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Supportive information for “calculation unit…” and “process execution unit…” is found in the specification Para. 0023 and Fig. 2 as processor(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 should be a dependent claim of claim 10 according to the contextual information. For examination purpose, the examiner is interpreting claim 14 as a dependent claim of claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-15 are rejected under 35 U.S.C. 101 because they recite an abstract idea.
101 Analysis – Step 1
Claims 10-15 recite a system/ machine, therefore claims 10-15 are a system/ machine which is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 10 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 10 recites:
A server apparatus comprising: 
 obtains first information including position information of a position at which accuracy of an estimation position of a vehicle is lower than a predetermined reference, from an information processing apparatus disposed in the vehicle; and 
an output unit that outputs information indicating a position at which an obtainment frequency of the first information is equal to or larger than a reference, by using position information included in the first information.
These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity/ in the human mind. That is, nothing in the claim elements preclude the steps from practically being performed as human activity/ in the mind. For example, “obtains…from…” and “outputs…” encompass human obtain information or instruction from a source and output the information. Thus, the claims recite at least one abstract idea. 
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

an obtaining unit that obtains first information including position information of a position at which accuracy of an estimation position of a vehicle is lower than a predetermined reference, from an information processing apparatus disposed in the vehicle; and 
an output unit that outputs information indicating a position at which an obtainment frequency of the first information is equal to or larger than a reference, by using position information included in the first information.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of using “obtaining unit” “information processing apparatus” and “an output unit” to perform obtaining information or instruction from a source and output the information, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a general processor to perform the process (MPEP § 2106.05). In particular, the devices recited at a high-level of generality (i.e., as a generic processor processing obtaining information or instruction from a source and output the information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular process for obtaining information or instruction from a source and output the information, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation 
101 Analysis – Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “obtaining unit” “information processing apparatus” and “an output unit” to perform obtaining information or instruction from a source and output the information amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions cannot provide an inventive concept. Hence, the claim is not patent eligible.
Therefore, claim 10 is ineligible under 35 USC §101.

Dependent claims 11-15 specifies limitations that elaborate on the abstract idea of claim 10 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claim into a practical application or amount to “significantly more” for similar reasons.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horita et al. (US 20160305794, hereinafter Horita; already of record) in view of You et al. (US 20150378015, hereinafter You; already of record). The paragraph numbers of the foreign references refer to the machine translation attached.
Regarding claims 1, 17 and 19, Horita teaches an information processing apparatus, method and non-transitory computer readable medium comprising (See at least Horita: Fig. 1): 
a calculation unit that calculates …of an estimation position of a vehicle by using information and map data, the information including at least one of a detection result of a target object in a vicinity of the vehicle, positioning information received from a positioning satellite, and information of an inertial measurement unit (IMU) (See at least Horita: Para. 0042); and
a process execution unit that executes at least one predetermined process in a case where accuracy of the estimation position of the vehicle based on … is lower than a predetermined reference (See at least Horita: Para. 0083; Para. 0158).
Yet, Horita does not explicitly teach:
…probability distribution…
However, in the same field of endeavor, You teaches:
…probability distribution (See at least You: Para. 0051-0053)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified an information processing apparatus, method and non-transitory computer readable medium of Horita, to incorporate probability distribution, as taught by You, for the benefit of recognizing location precisely (see at least You: Para. 0007).

	
Regarding claim 2, Horita in combination with You teaches the information processing apparatus according to claim 1. Horita further teaches:
 (See at least Horita: Para. 0163; Para. 0164).
Yet, Horita does not explicitly teach:
…probability distribution…
However, in the same field of endeavor, You teaches:
…probability distribution (See at least You: Para. 0051-0053)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the information processing apparatus of Horita, to incorporate probability distribution, as taught by You, for the benefit of recognizing location precisely (see at least You: Para. 0007).

Regarding claim 3, Horita in combination with You teaches the information processing apparatus according to claim 2. Horita further teaches:
wherein the process execution unit executes a process of outputting first information including date and time information indicating a date and time when the accuracy of the estimation position of the vehicle based on the … is lower than the predetermined reference (See at least Horita: Para. 0163; Para. 0164; Para. 0132).
Yet, Horita does not explicitly teach:
…probability distribution…
However, in the same field of endeavor, You teaches:
…probability distribution (See at least You: Para. 0051-0053)…
(see at least You: Para. 0007).

Regarding claim 4, Horita in combination with You teaches the information processing apparatus according to claim 2. Horita further teaches:
wherein the process execution unit executes a process of outputting first information including weather information indicating weather in the vicinity of the vehicle when the   accuracy of the estimation position of the vehicle based on the … is lower than the predetermined reference (See at least Horita: Para. 0170, 0171).
Yet, Horita does not explicitly teach:
…probability distribution…
However, in the same field of endeavor, You teaches:
…probability distribution (See at least You: Para. 0051-0053)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the information processing apparatus of Horita, to incorporate probability distribution, as taught by You, for the benefit of recognizing location precisely (see at least You: Para. 0007).

Regarding claim 5, Horita in combination with You teaches the information processing apparatus according to claim 2. Horita further teaches:
(See at least Horita: Para. 0167).

Regarding claim 6, Horita in combination with You teaches the information processing apparatus according to claim 2. Horita further teaches:
wherein the process execution unit executes a process of outputting first information including sensor information related to an external sensor mounted on the vehicle (See at least Horita: Para. 0163, 0164; Para. 0195).

Regarding claim 7, Horita in combination with You teaches the information processing apparatus according to claim 1. Horita further teaches:
wherein the process execution unit executes a process of changing the target object to be used for calculation of the … (See at least Horita: Para. 0143).
Yet, Horita does not explicitly teach:
…probability distribution…
However, in the same field of endeavor, You teaches:
…probability distribution (See at least You: Para. 0051-0053)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the information processing apparatus of Horita, to incorporate probability distribution, as taught by You, for the benefit of recognizing location precisely (see at least You: Para. 0007).

claim 9, Horita in combination with You teaches the information processing apparatus according to claim 1. Horita further teaches:
wherein the process execution unit executes a process of changing a range of the map data to be used for a position estimation of the vehicle (See at least Horita: Fig. 3, element 355, Para. 0080; Para. 0143).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Horita in view of You as applied to claim 1 above, and further in view of Asahara et al. (JP 2012-221291 A, hereinafter Asahara; already of record).
Regarding claim 8, Horita in combination with You teaches the information processing apparatus according to claim 1. Horita further teaches:
Yet, Horita in combination with You does not explicitly teach:
wherein the process execution unit executes a process of controlling moving velocity of the vehicle or a distance interval between the vehicle and another vehicle in a vicinity. 
However, in the same field of endeavor, Asahara teaches:
wherein the process execution unit executes a process of controlling moving velocity of the vehicle or a distance interval between the vehicle and another vehicle in a vicinity (See at least Asahara: Para. 230).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the information processing apparatus of Horita in combination with You, to incorporate controlling moving velocity of the vehicle, as taught by Asahara, for the benefit of preventing the occurrence of an unexpected accident (see at least Asahara: Para. 230).

Claims 10-12, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horita in view of Onuma (JP 2011-227833, hereinafter Onuma; already of record).
Regarding claims 10, 18 and 20, Horita teaches a server apparatus, an information processing method and a non-transitory computer readable medium comprising (See at least Horita: Fig. 1): 
an obtaining unit that obtains first information including position information of a position at which accuracy of an estimation position of a vehicle is lower than a predetermined reference, from an information processing apparatus disposed in the vehicle (See at least Horita: Fig. 15, device 20 and server 10; Para. 0163, 0164); and
an output unit that outputs information indicating a position…, by using position information included in the first information (See at least Horita: Fig. 15, device 20 and server 10; Para. 0163, 0164).
Although Horita teaches using position information, Horita does not explicitly teach:
… at which an obtainment frequency of the first information is equal to or larger than a reference …
However, in the same field of endeavor, Onuma teaches:
… at which an obtainment frequency of the first information is equal to or larger than a reference (See at least Onuma: Para. 90, 91)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a server apparatus, an information processing method and a non-transitory computer readable medium of Horita, to incorporate obtainment frequency, as taught by Onuma, for the benefit of increasing accuracy (see at least Onuma: Para. 20).

Regarding claim 11, Horita in combination with Onuma teaches the server apparatus according to claim 10. Horita further teaches:
 (See at least Horita: Fig. 15, device 20 and server 10; Para. 0132), and
based on the date and time information, the output unit outputs information indicating a position …for each day or time zone …(See at least Horita: Fig. 15, device 20 and server 10; Para. 0132).
Although Horita teaches using date and time information, Horita does not explicitly teach:
… at which an obtainment frequency of the first information … is equal to or larger than a reference.
However, in the same field of endeavor, Onuma teaches:
… at which an obtainment frequency of the first information … is equal to or larger than a reference (See at least Onuma: Para. 90, 91).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the server apparatus of Horita, to incorporate obtainment frequency, as taught by Onuma, for the benefit of increasing accuracy (see at least Onuma: Para. 20).

Regarding claim 12, Horita in combination with Onuma teaches the server apparatus according to claim 10. Horita further teaches:
wherein the obtaining unit obtains the first information further including weather information indicating weather in a vicinity of the vehicle when the accuracy of the estimation position of the vehicle is lower than a predetermined reference (See at least Horita: Fig. 15, device 20 and server 10; Para. Para. 0170, 0171), and
 (See at least Horita: Fig. 15, device 20 and server 10; Para. Para. 0170, 0171).
Although Horita teaches using weather information, Horita does not explicitly teach:
… at which an obtainment frequency of the first information … is equal to or larger than a reference.
However, in the same field of endeavor, Onuma teaches:
… at which an obtainment frequency of the first information … is equal to or larger than a reference (See at least Onuma: Para. 90, 91).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the server apparatus of Horita, to incorporate obtainment frequency, as taught by Onuma, for the benefit of increasing accuracy (see at least Onuma: Para. 20).

Regarding claim 14, Horita in combination with Onuma teaches the server apparatus according to claim 10. Horita further teaches:
wherein the obtaining unit obtains the first information further including sensor information related to an external sensor mounted on the vehicle (See at least Horita: Fig. 15, device 20 and server 10; Para. 0163; Para. 0164; Para. 0195), and
…calculated for each type of the external sensor identified by the sensor information, the output unit outputs information indicating an external sensor type … (See at least Horita: Fig. 15, device 20 and server 10; Para. 0163; Para. 0164; Para. 0195).
Although Horita teaches using sensor information, Horita does not explicitly teach:
…based on an obtainment frequency of the first information … having the obtainment frequency of the first information which is equal to or larger than a reference.

…based on an obtainment frequency of the first information … having the obtainment frequency of the first information which is equal to or larger than a reference (See at least Onuma: Para. 90, 91).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the server apparatus of Horita, to incorporate obtainment frequency, as taught by Onuma, for the benefit of increasing accuracy (see at least Onuma: Para. 20).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Horita in view of Onuma as applied to claim 10 above, and further in view of Arai et al. (US 20170369056, hereinafter Arai).
Regarding claim 13, Horita in combination with Onuma teaches the server apparatus according to claim 10. Horita further teaches:
wherein the obtaining unit obtains the first information further including … information of the vehicle (See at least Horita: Fig. 15, device 20 and server 10; Para. 0167), and
…calculated for each vehicle type identified by the vehicle type information, the output unit outputs information indicating a vehicle type … (See at least Horita: Fig. 15, device 20 and server 10; Para. 0163; Para. 0164; Para. 0167).
Yet, Horita does not explicitly teach:
…vehicle type … based on an obtainment frequency of the first information … having the obtainment frequency of the first information which is equal to or larger than a reference.
However, in the same field of endeavor, Onuma teaches:
 (See at least Onuma: Para. 90, 91).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the server apparatus of Horita, to incorporate obtainment frequency, as taught by Onuma, for the benefit of increasing accuracy (see at least Onuma: Para. 20).
Yet, Horita in combination with Onuma does not explicitly teach:
…vehicle type …
However, in the same field of endeavor, Arai teaches:
…vehicle type (See at least Arai: Claim 38).
	As vehicle type information is a common activity for identifying vehicle,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have vehicle type information of Arai and incorporate it into the server apparatus of Horita in combination with Onuma since there are a finite number of identified, predictable potential solutions (i.e. vehicle type, size, weight…) to the recognized need (identify vehicle) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (identify vehicle).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Horita in view of Onuma as applied to claim 10 above, and further in view of Cox et al. (US 20150228129, hereinafter Cox).
Regarding claim 15, Horita in combination with Onuma teaches the server apparatus according to claim 10. Horita further teaches:
(See at least Horita: Fig. 15, device 20 and server 10; Para. 0167), and
…calculated for each vehicle identified by the individual information, the output unit specifies a vehicle …and …associated with the specified vehicle (See at least Horita: Fig. 15, device 20 and server 10; Para. 0163; Para. 0164; Para. 0167).
Yet, Horita does not explicitly teach:
… based on an obtainment frequency of the first information … having the obtainment frequency of the first information which is equal to or greater than a reference… outputs a notification message to a user apparatus…
However, in the same field of endeavor, Onuma teaches:
… based on an obtainment frequency of the first information … having the obtainment frequency of the first information which is equal to or greater than a reference (See at least Onuma: Para. 90, 91).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the server apparatus of Horita, to incorporate obtainment frequency, as taught by Onuma, for the benefit of increasing accuracy (see at least Onuma: Para. 20).
Yet, Horita in combination with Onuma does not explicitly teach:
… outputs a notification message to a user apparatus …
However, in the same field of endeavor, Cox teaches:
… outputs a notification message to a user apparatus (See at least Cox: Para. 0117)…
It would have been obvious to one of ordinary skill in the art to include in the server apparatus of Horita in combination with Onuma with notification message output as taught by Cox since the .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Horita in view of You, and further in view of Onuma.
Regarding claim 16, Horita teaches an information processing system comprising:
the information processing apparatus comprising: 
a calculation unit that calculates a probability distribution of an estimation position of a vehicle by using . the information including at least one of a detection result of a target object in a vicinity of the vehicle, positioning information received from a positioning satellite, and information of an inertial measurement unit (IMU) (See at least Horita: Para. 0042); and
a process execution unit that executes at least one predetermined process in a case where accuracy of the estimation position of the vehicle based on … is lower than a predetermined reference (See at least Horita: Para. 0083; Para. 0158).
wherein the process execution unit executes a process of outputting first information including position information of a position at which the accuracy of the estimation position of the vehicle based on … is lower than the predetermined reference (See at least Horita: Para. 0163; Para. 0164); and
the server apparatus comprising: 
an obtaining unit that obtains first information including position information of a position at which accuracy of an estimation position of a vehicle is lower than a predetermined reference, from an information processing apparatus disposed in the vehicle (See at least Horita: Fig. 15, device 20 and server 10; Para. 0163, 0164); and
(See at least Horita: Fig. 15, device 20 and server 10; Para. 0163, 0164).
Yet, Horita does not explicitly teach:
…probability distribution…
… at which an obtainment frequency of the first information is equal to or larger than a reference …
However, in the same field of endeavor, You teaches:
…probability distribution (See at least You: Para. 0051-0053)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified an information processing system of Horita, to incorporate probability distribution, as taught by You, for the benefit of recognizing location precisely (see at least You: Para. 0007).
Although Horita in combination with You teaches using position information, Horita in combination with You does not explicitly teach:
… at which an obtainment frequency of the first information is equal to or larger than a reference …
However, in the same field of endeavor, Onuma teaches:
… at which an obtainment frequency of the first information is equal to or larger than a reference (See at least Onuma: Para. 90, 91)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified an information processing system of Horita in (see at least Onuma: Para. 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663